                                                                     CLERKSA
                                                                           OFFI
                                                                            TRCEU
                                                                              GN6x
                                                                                 SàD
                                                                                   ,I
                                                                                     T.GOURT
                                                                                FILED

                     IN TH E UN ITED STATES DISTRICT COURT                  AP2 3 C 2215
                     FO R TH E W E STERN D ISTR ICT O F W R GIN IA Ju c oux u cnuRx
                                ABIN GD O N D IW SIO N            BY;

J.B.,ET AT-.,
       Plaintiffsy                                   Case N o.1:18-cv-11


D AW D BE RRY,E T AL.y
                                                     By:M ichaelF.U rbansld
      D efendants.                                   ChiefUnited StatesDistdctludge
                                       O RD ER

      Thism atterw asteferred to the H onorablePam elaM eade Sargent,U nited States

Magistrateludge,on Octobet2,2018,ECF No.30,plztsuantto28U.S.C.j636(b)(1)(A)
and28U.S.C.j636($(1)7)forarecommendeddisposidon.TheMagistrateludgeSledan
am ended reportand recom m endadon,ECP N o.45,on April12,2019,recom m ending that

thecout'taccepttheterm sofa settlem entagreem entreached by thepardes.TheM agistrate

Judgedetetmined thatthetermsoftheagreementazefairand equitableundetthe
cizcllmstancesandin thebestinterestsoftheminorclaildrenyl.B.,D.B.,and E.B.No
objecdonsto theteportand recommendation havebeen ftled,and thecourtisofthe
opinion thatthereportand recom m endadonsshould beadopted in itsentirety.

      ItisaccozdinglyORDERED andAW UDGED thattheMagistrateludge'sreport
and zecom m endadon,ECF N o.45,isAD O PTED in its entirety.

      The Clerkisditected to send acopy ofthisorderto allcounselofrecord.

                                     Entered:o ty zo p= ?)
                                   KW - 4 J /.W V-VQ
                                        H CW Y F.U êb S '            ''
                                        ChiefUnited tates istrict/udge
